 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                                Case No. 2:16-cr-00032-JCM-GWF
 8                                           Plaintiff,                     ORDER
                v.
 9                                                             (Mot Return Passport – ECF No. 176)
      MARY DIANE GREEN,
10
                                           Defendant.
11

12             Before the court is defendant Mary Green’s Motion for Return of Passport (ECF No. 176).
13   The court has considered the motion and the government’s Response (ECF No. 177) which states
14   that it has no objection to the return of Ms. Green’s passport. Having reviewed and considered the
15   matter,
16             IT IS ORDERED that defendant’s Motion for Return of Passport (ECF No. 176) is
17   GRANTED.
18             DATED this 7th day of November, 2018.
19

20
                                                              PEGGY A. LEEN
21                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                          1
